                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


USAMA J. HAMAMA, et al.,

                Petitioners,                                   Case No. 17-cv-11910
vs.                                                            HON. MARK A. GOLDSMITH

REBECCA ADDUCCI, et al.,

            Respondents.
_______________________________/

                        OPINION & ORDER
GRANTING IN PART THE GOVERNMENT’S MOTION TO RE-DETAIN THIRTEEN
                    CLASS MEMBERS (DKT. 563)

         This matter is before the Court on the Government’s motion to re-detain thirteen class

members (Dkt. 563). Petitioners filed three response briefs (Dkts. 564, 565, and 572), and the

Government has filed two reply briefs in support of its motion (Dkt. 568 & 572). Although the

motion is one for re-detention, the briefing also raises issues related to the procedures for re-

detention. With respect to the thirteen class members the Government seeks to re-detain, the Court

issued three separate orders resolving the re-detention of the individual class members (Dkts. 567,

569, & 570). With respect to procedures, the Court has corresponded with counsel seeking further

clarification on the parties’ respective positions.        For the reasons discussed below, the

Government’s motion is granted in part.

                                        I.      DISCUSSION

         The parties raise three issues with re-detention procedures: (1) the length of the initial re-

detention for class members who have absconded, (2) Government disclosure of class member

removal dates, and (3) sealing issues with respect to re-detention motions. The Court will address

each issue in turn.

      A. Initial Detention
                                                   1
       The parties agree on the conditions of re-detention except with respect to re-detention of

class members who have absconded. Thus far, when the Court has authorized re-detention, it has

allowed the Government to continue the initial detention for thirty days without seeking further

leave of the Court. The Court has not, however, set a time period for initial re-detention for class

members who have absconded. Petitioners argue that sixty days should suffice based on previous

Government representations that it takes approximately six weeks to reschedule flights, while the

Government argues that ninety days is more appropriate, because it may need additional time to

obtain new travel documents. The Court finds that sixty days is an appropriate period of initial re-

detention for class members who will still have valid travel documents at the time of their new

removal date, but the ninety-day period is warranted for class members whose travel documents

will expire in less than sixty days from the date of their re-detention.

   B. Projected Removal Dates

       Petitioners seek a Court order requiring the Government to provide the intended week of

deportation for projected removals in a format suitable for use as an exhibit to a stay motion filed

with the immigration courts. They argue that this information is crucial for timely adjudication of

motions in the immigration courts and because class members need this information to make the

process of removal as safe and orderly as possible. The Government argues that the removal

claims have been dismissed from this case and the information is unrelated to the remaining

detention claims. The Court agrees with the Government. There is no basis for this Court to order

the relief Petitioners are seeking with respect to the timing of class member removal prior to re-

detention.

       However, the week of deportation information is relevant to these proceedings for an

independent reason. The Court needs the departure information to adjudicate motions for re-

detention in a timely fashion and to avoid unnecessary work. The present motion illustrates the

                                                  2
point.

         The Government filed its motion on July 3, 2019 requesting leave to permit re-detention

of thirteen class members at least two weeks prior to their removal dates. Typically, Petitioners

would have had two days to respond to the motion, but because of the Fourth of July weekend and

the sheer number of class members identified in the Government’s motion, the parties stipulated

to allowing Petitioners to fully respond by July 10, 2019. The response briefs raised new issues

and the Court ordered supplemental briefing both on its own initiative and at the parties’ request,

which did not conclude until July 22. However, at least one class member was scheduled for

removal on July 14, 2019, which the Court did not learn about until July 16. As it turns out, the

Court could not have provided the relief requested for this class member (authorization of re-

detention two weeks before scheduled removal) because the Government filed its motion eleven

days before the class member was scheduled to be removed. The Government then stipulated to a

longer response time, which, unknown to the Court, made ruling on the motion involving thirteen

class members in a timely manner impractical.

         The Court devoted time needlessly to relief that it could not grant and issued three separate

orders on re-detention. Rather than proceed in a piecemeal fashion, and to avoid unnecessary

work, the Court orders the Government to file a separate motion for each class member that it

seeks to re-detain and to include in the supporting declaration the week in which the class member

is scheduled to be removed.

   C. Sealing Re-Detention Motions

         Finally, with respect to sealing motions for re-detention, the parties raise two general

concerns warranting sealing the motions. The Government is concerned with the risk of flight and

Petitioners are concerned with class member safety. Both are valid concerns. However, the risk

of flight becomes nonexistent once a class member has been re-detained or absconded. Therefore,

                                                  3
once the Court receives notice that a class member has been re-detained or absconded, the relevant

motion for re-detention will be unsealed. Where the Court denies a motion for re-detention, the

supporting declaration will remain sealed until the Court receives notice that the class member has

been removed in order to avoid any risk of flight.

       To the extent that any party believes that the motion briefing or any portion thereof should

remain sealed, they may file a sealed motion seeking such relief under the analysis set forth in

Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th Cir. 2016). With

respect to all previously filed re-detention motions, the Government does not object to the motions

being unsealed. Petitioners still have concerns related to class member safety. Therefore,

Petitioners must review the filings and submit redacted versions to the Court through ECF utilities

for review and entry.

                                       II.   CONCLUSION

       For the reasons stated above, the Government’s motion for re-detention of thirteen class

members (Dkt. 563) is GRANTED IN PART. The Court orders the following procedures with

respect to motions for re-detention.

       A separate motion must be filed under seal as to each class member the Government seeks

to re-detain supported by a declaration that includes the week the class member is scheduled to be

removed. If the Court grants the Government’s motion, the class member may be re-detained

subject to the following conditions:

   1. The Government must file a notice with the Court within two days after the individual has

       been re-detained.

   2. If the Government seeks to detain the individual for more than thirty days, it must seek

       further permission from the Court and specify how much additional detention time it seeks.

       Any such motion must provide a detailed explanation of:

                                                4
       a. each step necessary to accomplish removal (e.g. obtaining/updating travel documents,

           securing itineraries, etc.) and its estimated time for implementation, and

       b. the estimated date of removal.

   3. Petitioners must respond to any such motion within three calendar days if they believe

       continued detention is unreasonable.

   4. If the individual obtains a stay of removal or succeeds on a motion to reopen (i.e., no longer

       has a final order), the Government must release the individual within seven days or file a

       motion explaining why continued detention is warranted. Petitioners will have three

       calendar days to respond. No reply brief will be allowed unless otherwise ordered by the

       Court.

       If a class member absconds, whether or not the individual was the subject of a motion for

re-detention, the Government may re-detain the individual without leave of the Court subject to

the following conditions:

   1. The Government must file a notice with the Court within two days after the Government

       confirms that the individual has absconded and a notice with the Court within two days

       after the individual has been re-detained.

   2. If the Government seeks to detain the individual for more than sixty days, it must seek

       further permission from the Court and specify how much additional detention time it seeks,

       unless the individual’s travel documents will expire by the time of their scheduled removal,

       in which case a ninety-day period applies. Any such motion must provide a detailed

       explanation of:

       a. each step necessary to accomplish removal (e.g. obtaining/updating travel documents,

           securing itineraries, etc.) and its estimated time for implementation, and

       b. the estimated date of removal.

                                                5
   3. Petitioners must respond to any such motion within three calendar days if they believe

       continued detention is unreasonable.

   4. If the individual obtains a stay of removal or succeeds on a motion to reopen (i.e., no longer

       has a final order), the Government must release the individual within seven days or file a

       motion explaining why continued detention is warranted. Petitioners will have three

       calendar days to respond. No reply brief will be allowed unless otherwise ordered by the

       Court.

       All motions for re-detention and the supporting documents will remain sealed until the

Court receives notice a class member has been re-detained or absconded. If the Court denies a

motion for re-detention, the motion will be unsealed but the declaration supporting the motion for

re-detention will remain sealed until the individual is removed. The Government must file a notice

with the Court within two days after an individual who voluntarily reports for removal has been

removed. To the extent that any party believes that the motion briefing or any portion thereof

should remain sealed or be redacted, they may file a sealed motion seeking such relief under the

analysis set forth in Shane Group, Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299 (6th

Cir. 2016).

       SO ORDERED.

Dated: July 29, 2019                                 s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                6
